Case
 Case1:19-cr-00676-PGG
      1:19-cr-00676-PGG Document
                         Document37-1 Filed06/10/20
                                  39 Filed  06/10/20 Page
                                                      Page11ofof22
Case
 Case1:19-cr-00676-PGG
      1:19-cr-00676-PGG Document
                         Document37-1 Filed06/10/20
                                  39 Filed  06/10/20 Page
                                                      Page22ofof22




         June 10, 2020
